
	

114 HR 5368 IH: Save Our Communities from Risky Trains Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5368
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Department of Transportation to issue regulations to require enhanced security
			 measures for shipments of security sensitive material, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Save Our Communities from Risky Trains Act of 2016. 2.Enhanced security measures for shipments of security sensitive material (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations to require enhanced security measures for shipments of security sensitive material.
 (b)Security sensitive materialThe Secretary shall designate a material, or a group or class of material, in a particular amount and form as security sensitive if the Secretary determines that transporting the material in commerce poses a significant risk to national security due to the potential use of the material in an act of terrorism. In making such a designation, the Secretary shall consider the following:
 (1)A highway route-controlled quantity of a Class 7 (radioactive) material, as defined in section 173.403 of title 49, Code of Federal Regulations, in a motor vehicle, railroad car, or freight container.
 (2)More than 25 kilograms of a division 1.1, 1.2, or 1.3 explosive, as defined in section 173.50 of title 49, Code of Federal Regulations, in a motor vehicle, rail car, or freight container.
 (3)More than one liter per package of a material poisonous by inhalation, as defined in section 171.8 of title 49, Code of Federal Regulations, that meets the criteria for hazard zone A, as specified in section 173.116(a) or section 173.133(a) of title 49, Code of Federal Regulations.
 (4)A shipment of a quantity of hazardous materials in a bulk packaging having a capacity equal to or greater than 13,248 liters for liquids or gases or more than 13.24 cubic meters for solids.
 (5)A select agent or toxin regulated by the Centers for Disease Control and Prevention under part 73 of title 42, Code of Federal Regulations.
 (6)A quantity of hazardous material that requires placarding under the provisions of subpart F of part 172 of title 49, Code of Federal Regulations.
				(c)Compilation of route and storage pattern information for railroad carriers transporting security
 sensitive materialNot later than 90 days after the last day of each calendar year, a railroad carrier that transports security sensitive material shall compile commodity data by route and storage pattern, a line segment or series of line segments as aggregated by the railroad carrier. Within a railroad carrier selected route, the commodity data shall identify the geographic location of the route and storage pattern and the total number of shipments by United Nations identification number for security sensitive material and storage patterns along the route.
 (d)Rail transportation route and storage pattern analysis for security sensitive materialFor each calendar year, a railroad carrier that transports security sensitive material shall submit to the Secretary a written analysis of the security risks for the transportation routes and storage patterns identified in the commodity data collected as required by subsection (c). The analysis shall include the security risks present for the route, railroad facilities, railroad storage facilities, private storage facilities, and areas of concern along or in proximity to the route.
			(e)Alternative route and storage pattern analysis for security sensitive material
 (1)In generalBefore the last day of each calendar year, a railroad carrier that transports security sensitive material shall submit to the Secretary of Transportation a report containing—
 (A)a description of any practical alternative routes and storage patterns that avoid areas of concern for each of the transportation routes or facilities such carrier used to transport or store security sensitive material through or near areas of concern during such calendar year;
 (B)a security risk assessment of each alternative route and storage pattern that includes the information required under subsection (d); and
 (C)a comparison of the risks identified under subparagraph (B) to the applicable primary rail transportation route and storage pattern analyzed under subsection (d).
 (2)ConsiderationsA railroad carrier shall consider the availability of interchange agreements or systems of tracks and facilities owned by other operators when determining whether an alternate route for transporting security sensitive material to avoid areas of concern is practical pursuant to paragraph (1)(A).
 (3)Impractical alternative route or storage facilityA railroad carrier may consider an alternate route or storage facility that avoids an area of concern to not be a practical alternative route and storage pattern under paragraph (1)(A) if—
 (A)the shipment originates in or is destined for the area of concern; or (B)there would be no harm beyond the property of the railroad carrier transporting the shipment or storage facility storing the shipment in the event of a successful terrorist attack on the shipment.
 (f)Alternative route and storage pattern selection for security sensitive materialNot later than 90 days after submission of a report under subsection (e), the railroad carrier shall begin using the route and storage pattern that, as determined by the analyses required under subsections (d) and (e), best reduces the risk, including consequences, of a terrorist attack on, or derailment of, a shipment of security sensitive material that is transported through or near an area of concern.
 (g)ReviewNot less than once every 5 years, each railroad carrier that transports security sensitive material shall conduct a comprehensive, system-wide review of all operational changes, infrastructure modifications, traffic adjustments, changes in the nature of the areas of concern located along or in proximity to the route, or other changes affecting the security of the movements of the materials determined to be security sensitive under subsection (b) that were implemented during the 5-year period.
 (h)DefinitionsIn this section, the following definitions apply: (1)Area of concernThe term area of concern means a geographic region designated by the Secretary of Transportation as commanding special consideration with respect to the security of the transportation of security sensitive material, which shall include high threat urban areas as determined by the Secretary.
 (2)Railroad carrierThe term railroad carrier has the meaning given that term in section 20102 of title 49, United States Code. (3)Security sensitive materialThe term security sensitive material means a material determined by the Secretary of Transportation to be security sensitive pursuant to subsection (b).
 (4)Storage patternThe term storage pattern means the conditions of storage, including— (A)location of cars in railroad yards or on railroad-controlled leased tracks;
 (B)type of storage, such as bulk transfer; (C)typical types and numbers of security sensitive material cars stored in close proximity (in ranges);
 (D)population density; (E)average length of time cars are stored, attended or unattended; and
 (F)security measures present, including physical security measures, secure handoffs and nearest available safe havens for storage in case of heightened threat conditions.
 (5)TerrorismThe term terrorism has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).  